PER CURIAM.
Ellus Larous appeals the district court’s orders denying his motion filed under 18 U.S.C.A. § 3582 (West 2000) and his motion for reconsideration of that order. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Larous, No. CR-98-7-FO (E.D.N.C. Aug. 1 & 31, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.